McCLELLAN, C. J.
— The competency of Beeson, the plaintiff, as a witness was challenged by the defendant. The onus ivas on the defendant to' support his challenge' — to show that Beeson Avas not competent. To this end it was shown that Beeson believed in God but did not believe in reAvards and punishments after death: His belief was “that all the punishment a man gets is in this world.” It will suffice for the disposition of this case to say that under the strictest vieAY of the law on this subject that has ever obtained in Alabama the witness was not shown to be incompetent. He was excluded because he did not believe, in an existence after death and reAvards and punishments- in that existence for the good and evil done in this; and that was error. Blocker v. Burness, 2 Ala. 354; Porter v. Cotney, 3 Ala. 314. We need not declare Avhat our ruling Avould be *392had it been shown that the proposed witness did not believe in divine punishments either in this world or the next.
Reversed and remanded.